       Case 1:19-po-00016-SAB Document 36 Filed 02/05/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   ROGER BROWN
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-po-00016-SAB
12                   Plaintiff,                    STIPULATION TO VACATE
                                                   PROBATION REVIEW HEARING;
13           vs.                                   AND ORDER
14   ROGER BROWN,
15                   Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Special Assistant United States Attorney William Taylor, counsel for plaintiff, and
19   Assistant Federal Defender Matthew Lemke, counsel for defendant Roger Brown, that the
20   probation review hearing scheduled for March 18, 2021, may be vacated.
21          On January 21, 2021, at the parties’ request, this Court ordered that Mr. Brown might
22   satisfy the substance abuse treatment component of his probation by fully participating in the
23   outpatient drug abuse treatment program provided by the Center, located in Los Banos,
24   California. ECF No. 34. At that time, the Court also scheduled a probation review hearing for
25   May 20, 2021. Id. As a result, the previously set March 18, 2021, probation review hearing is
26   premature and no longer necessary. Accordingly, the parties jointly request that the March 18,
27   2021, probation review hearing be vacated.
28   ///
      Case 1:19-po-00016-SAB Document 36 Filed 02/05/21 Page 2 of 3



 1                                     Respectfully submitted,

 2                                     HEATHER E. WILLIAMS

 3                                     Federal Defender

 4   Date: February 5, 2021            /s/ Matthew Lemke
                                       MATTHEW LEMKE
 5                                     Assistant Federal Defender
                                       Attorney for Defendant
 6                                     ROGER BROWN

 7
                                       MCGREGOR W. SCOTT
 8                                     United States Attorney

 9   Date: February 5, 2021            /s/ William Taylor
                                       WILLIAM TAYLOR
10                                     Special Assistant United States Attorney
                                       Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       Case 1:19-po-00016-SAB Document 36 Filed 02/05/21 Page 3 of 3



 1                                                ORDER

 2            Based on a showing of good cause, the Court hereby orders that the probation review

 3   hearing currently scheduled for March 18, 2021, may be vacated and the May 20, 2021 at 10:00

 4   a.m. shall remain the new probation review hearing.

 5
     IT IS SO ORDERED.
 6
 7   Dated:     February 5, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
